Title: To James Madison from William Cranch, 7 April 1807
From: Cranch, William
To: Madison, James



Sir,
Washington April 7th. 1807.

Understanding that Mr. Alexander Moore is an applicant for the office of Register of Wills for the County of Alexandria, vacant by the resignation of his father, and that he has in fact discharged the duties of that office for some time past to general satisfaction, I take the liberty of suggesting the convenience and propriety of appointing him to fill this vacancy.
As far as I am acquainted with Mr. Moore his conduct has been correct and honorable.  I have the honour to be with great respect your obedt. servt.

W. Cranch

